 



EXHIBIT 10.9
UCBH HOLDINGS, INC.
SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN
     The UCBH HOLDINGS, INC. Senior Executive Annual Incentive Plan (“Plan”) is
intended to provide an annual incentive whereby a significant portion of the
selected executive’s compensation is based on his or her efforts in achieving
specified performance objectives established for a given Year. The Plan is
designed to attract, motivate and retain key executives on a market-competitive
basis in which total cash compensation levels are closely linked with
accomplishment of UCBH Holdings’ financial and strategic objectives.
Definitions
     Except as otherwise specified or as the context may otherwise require, the
following terms have the meanings indicated below for the purposes of this Plan:
     Board means the Board of Directors of UCBH Holdings, Inc. and United
Commercial Bank.
     Code means the Internal Revenue Code of 1986, as amended.
     Committee means the Compensation Committee (formerly the Human Resources
Committee) of the Board or any such other Committee to which the Board has
delegated the responsibility for administering the Plan. The Committee shall
consist of three or more members of the Board who are “outside directors” as
defined in Code Section 162(m) and the regulations thereunder.
     Disability means disability according to the definition prescribed in
Section 409A of the Internal Revenue Code.
     Joint Venture means any partnership designated by the Committee where UCBH
Holdings, Inc. maintains 50% or more of the voting securities of the venture or
any such lesser percentage as the Committee may determine, in its sole
discretion.
     Layoff means a termination which is not for cause but rather is due to a
permanent or indefinite reduction in the workforce, including, but not limited
to, the elimination of a Participant’s position as a result of a facility
closure, discontinuance or relocation of operations, acquisition, reorganization
or sale (including the sale by UCBH Holdings, Inc. of a business unit, division,
product line or functionally related group of assets).
     Participant means an eligible employee of UCBH Holdings, Inc. or United
Commercial Bank selected for plan participation in accordance with the
procedures set forth in this Plan.
     Plan means the UCBH Holdings, Inc. Senior Executive Annual Incentive Plan
as set forth herein.
     Plan Compensation means the amounts earned for the Year as a consequence of
the Plan.

 



--------------------------------------------------------------------------------



 



     Retirement is as defined in the United Commercial Bank Savings Plus 401(k)
Plan.
     Subsidiary means any corporation designated by the Committee in which UCBH
Holdings, Inc. owns an equity interest.
     UCBH Holdings, Inc. means UCBH Holdings, Inc., United Commercial Bank and
its Subsidiaries and Joint Ventures.
     Year means the fiscal year of UCBH Holdings, Inc.
Administration
     The Committee is empowered with the following duties related to the Plan:
administer the Plan; interpret the Plan; propose, change, or eliminate features
of the Plan (including terminating the Plan); and determine the rights and
obligations of Participants under the Plan. The Committee may delegate certain
of these activities, and all other matters as it solely determines, but it may
not delegate its determination of specific performance goals to be met on the
certification that such goals have been met. All decisions of the Committee
shall be final and binding upon all parties including UCBH Holdings, Inc., its
shareholders, and its participants.
Eligibility and Participation
     Within the first 90 days of each Year, the Committee shall identify in
writing which UCBH Holdings, Inc. and United Commercial Bank executive officers
will participate in the Plan for such Year. Additions to the Plan during a Year
shall be made only in the event of a promotion or new hire of an executive
officer.
     At the time of identifying the executive officers to participate in the
Plan for that Year, the Committee shall also specify the objective formula on
which the Plan Compensation will be based for that year.
Performance Criteria & Maximum Incentive
     Plan Compensation will be paid only upon the achievement of specific
performance goals established by the Committee, in writing, within the first
90 days of each Year. In the case of a newly-hired or promoted individual added
to the Plan during a Year, specific performance goals must be set before 25% of
such individual’s service to UCBH Holdings, Inc. for the performance period
established for the individual has elapsed. Such performance goals may be unique
each Year and will be based on one or more of the following performance-based
criteria:

     
• Return on assets
  • Price earnings ratio
• Return on average assets
  • Operating income
• Return on equity
  • Efficiency ratio
• Return on capital
  • Loan portfolio growth
• Return on revenues
  • Core deposit growth
• Cash flow
  • Credit quality

 



--------------------------------------------------------------------------------



 



     
• Book value
  • Net interest margin
• Stock price performance
  • Core earnings
• Earnings per share
   

     Each of these performance criteria are to be specifically defined by the
Committee on a UCBH Holdings, Inc.-specific basis or in comparison with the
performance with other companies in the same industry. At the time the goals are
established, the Committee may provide that the specific performance targets
will be adjusted to exclude the effect of specified items of an unusual or
nonrecurring nature, or provide that no such adjustment will be made. The
maximum annual incentive award payable under the Plan to a specific Participant
may not exceed three million dollars ($3,000,000) for any given Plan Year.
Lesser maximum target awards may also be established by the Committee for each
Participant.
     The Committee, in its sole discretion, may reduce or eliminate an earned
award, but may not under any circumstances increase such award.
Payments
     Before any payments are made under the Plan, the Committee must certify in
writing that the performance goals justifying the payment of Plan Compensation
have been met. Amounts earned under the Plan will generally be paid within two
and a half months following the close of the Plan Year to which the performance
relates but in any event will be paid by the December 31 following the end of
the Plan Year to which the performance relates. Generally, the Participant must
be an active employee of UCBH Holdings, Inc. on the last business day of the
Plan Year in order to receive the payment of Plan Compensation when it is
ultimately made. Active employment will be determined by the Committee, in its
sole discretion.
     Exceptions to this rule may be made in the cases of death, Layoff,
Disability, or Retirement. The amount earned in the event of such an exception
shall be prorated and payment made no later than the payment for then-active
Participants for the affected Plan Year. If death, Layoff, Disability, or
Retirement occurs after the close of a Plan Year, but before payment is made on
behalf of that Plan Year, such event shall not affect the calculated bonus,
although the Committee retains in all cases its discretion to reduce or
eliminate the earned bonus amount.

 



--------------------------------------------------------------------------------



 



Miscellaneous
     No Contract or Guarantee of Continued Employment. Eligibility to
participate in the Plan is not a guarantee of continued employment. The Plan
does not constitute a contract of employment, and UCBH Holdings, Inc.
specifically reserves the right to terminate a Participant’s employment at any
time with or without cause and with or without notice or assigning a reason.
     No Guarantee of Plan Compensation. Eligibility to participate in this Plan
does not guarantee the payment of Plan Compensation. Participants who have
accrued rights to Plan Compensation shall be general unsecured creditors of UCBH
Holdings, Inc. and shall not have any interest in the income or assets of UCBH
Holdings, Inc.
     Assignments and Transfers. With the exception of transfer by beneficiary
designation, will or by the laws of descent and distribution, rights under the
Plan may not be transferred or assigned.
     Withholding Tax. The UCBH Holdings, Inc. will deduct from all cash payments
due to a Participant all taxes required by law to be withheld with respect to
such payments.
Governing Law
     The Plan shall be construed, administered and governed in all respects
under and by the applicable internal laws of California, without giving effect
to the principles of conflicts of law thereof.
Plan Amendment and Termination
     The Committee may, in its sole and absolute discretion, amend, suspend or
terminate the Plan at any time, with or without advance notice to Participants.
Notwithstanding the foregoing, no amendment to the Plan shall be effective which
would increase the maximum award payable, which would change the specified
performance objectives for payment of awards, or which would modify the
requirements as to eligibility for participation unless the stockholders of UCBH
Holdings, Inc. shall have first approved such change. Under no circumstances may
the Plan be amended to permit the Committee to increase the amount of the
then-current Plan Year’s target award once the performance goals for the Plan
Year have been set.
Effective Date of the Plan
     This Plan shall be effective on the date it is approved by the shareholders
of UCBH Holdings, Inc. This approval must occur within one year after approval
by the Board. Any grant of Plan Compensation prior to the approval by the
shareholders of the UCBH Holdings, Inc. shall be void if such approval is not
obtained.

 